SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2012 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A CALENDAR OF CORPORATE EVENTS Company Gafisa S.A. Address (Headquarters): Av. Nações Unidas 8501 – 19 th floor – São Paulo SP ZIP CODE 05425-070 Website: http://www.gafisa.com.br Investor Relations Officer Name: Alceu Duilio Calciolari E-mail: ri@gafisa.com.br Phone: (11) 3025-9305 Fax: (11) 3025-9348 Investor Relations Manager Name: Luciana Doria Wilson E-mail: lwilson@gafisa.com.br Phone: (11) 3025-9305 Fax: (11) 3025-9348 Newspapers in which the Company’s corporate documents are published O Estado de São Paulo (São Paulo) Diário Oficial do Estado de São Paulo The Company is subject to arbitration under the Arbitration Chamber of the market, in accordance with the commitment clause in its Bylaws. Consolidated Financial Statements for the fiscal year ended December 31, 2011 EVENT DATE Availability to Shareholders 04/16/2012 Publication Date 04/11/2012 Filing at BOVESPA 04/16/2012 Standardized Financial Statements (DFP) for the fiscal year ended December 31, 2011 EVENT DATE Filing at BOVESPA 04/10/2012 Annual Financial Statements and Consolidated Financial Statements, in accordance with international financial standards, for the fiscal year ended December 31, 2011 (US GAAP) EVENT DATE Filing at BOVESPA 04/17/2012 1 Payments to shareholders for the fiscal year ended 12/31/2011 Payment Event - Date Amount (R$) Value R$/Share Payment Date Common Stock Dividends Ordinary Shareholders Meeting 04/30/2012 None None None CVM Reference Form for the ongoing fiscal year December 31, 2012 EVENT DATE Filing at BOVESPA 05/31/2012 Quarterly Information (ITR) EVENT DATE Filing at BOVESPA Q1’12 (after market closes) 05/10/2012 Q2’12 (after market closes) 08/10/2012 Q3’12 (after market closes) 11/14/2012 Quarterly Information either in English or in accordance with international standards EVENT DATE Filing at BOVESPA Q1’12 (after market closes) 05/28/2012 Q2’12 (after market closes) 08/25/2012 Q3’12 (after market closes) 11/29/2012 Extraordinary and Ordinary Shareholders’ Meeting EVENT DATE Publication of the Call Notice 04/11/2012 04/12/2012 04/13/2012 Filing of the Call Notice at the BOVESPA accompanied by Management’s Proposal, when available 04/10/2012 Annual Shareholder’s Meeting 05/11/2012 Filing of the main resolutions of the Extraordinary and Ordinary Shareholders’ Meeting at the BOVESPA. 05/11/2012 Filing of the Minutes of the Extraordinary and Ordinary Shareholders’ Meeting at the BOVESPA 05/11/2012 2 Extraordinary Shareholders’ Meeting EVENT DATE Publication of the Call Notice TBD Filing of the Call Notice at the BOVESPA accompanied by Management’s Proposal, when available TBD Annual Shareholder’s Meeting TBD Filing of the main resolutions of the Extraordinary Shareholders’ Meeting at the BOVESPA. TBD Filing of the Minutes of the Extraordinary Shareholders’ Meeting at the BOVESPA TBD Public Meetings with Analysts EVENT DATE Public Meeting with Analysts, open to any interested parties. Place: Renaissance São Paulo Hotel - Alameda Santos, nº 2233, Jardim Paulista, São Paulo-SP. 11/19/2012 at 9:00 a.m. (São Paulo local time) Scheduled Board of Directors’ Meeting EVENT DATE Board of Directors’ Meeting resolving on the price of the offering TBD Filing of the main resolutions of the Board of Directors’ Meeting at the BM&FBOVESPA TBD Filing of the Minutes of Board of Directors’ Meeting at the BM&FBOVESPA TBD TBD: To be defined 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 16, 2012 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:ChiefExecutive Officer and Investor Relations Officer
